268 U.S. 346 (1925)
CHANG CHAN, WONG HUNG KAY, YEE SIN JUNG ET AL.
v.
NAGLE, COMMISSIONER OF IMMIGRATION.
No. 770.
Supreme Court of United States.
Argued April 17, 20, 1925.
Decided May 25, 1925.
ON CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
*347 Mr. Frederick D. McKenney and Mr. George A. McGowan, with whom Messrs. Jackson H. Ralston, John L. McNab, Roger O'Donnell, George W. Hott, W.J. Peters, M. Walton Hendry, J.P. Fallon, O.P. Stidger, W.G. Becktell and Gaston Straus were on the brief, for appellants.
Mr. Assistant Attorney General Donovan, with whom the Solicitor General was on the brief, for appellee.
Mr. Henry W. Taft filed a brief as amicus curiae by special leave of Court.
*350 MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
Petitioners, Chang Chan and three others, claiming to be native born citizens of the United States permanently domiciled therein, sought release from detention by the Immigration Commissioner of four young Chinese women, alleged to be their lawful wives wedded in China prior to July 1, 1924. On that day the young women were on the high seas as passengers upon the President Lincoln. Arriving at San Francisco, July eleventh, without immigration vises as provided for by § 9, Immigration Act of 1924, c. 190, 43 Stat. 153, they sought and were *351 finally denied permanent admission. In support of this action the Secretary of Labor said 
"Neither the citizenship of the alleged husband, nor the relationship of the applicant to him, has been investigated for the reason that even if it were conceded that both elements exist she would still be inadmissible, as Section 13 of the Act of 1924 mandatorily excludes the wives of United States citizens of the Chinese race if such wives are of a race or persons ineligible to citizenship, and the Department has no alternative than to recommend exclusion."
The court below inquires, Jud. Code, § 239: "Should the petitioners be refused admission to the United States either, (a) because of the want of a vise; or (b) because of want of right of admission if found to be Chinese wives of American citizens?"
This cause involves no claim of right granted or guaranteed by treaty and is therefore radically different from Cheung Sum Shee et al. v. John D. Nagle, etc., this day decided, ante, p. 336.
The excluded wives are alien Chinese ineligible to citizenship here. Rev. Stat. 2169; Act May 6, 1882, c. 126, § 14, 22 Stat. 58, 61. Notwithstanding their marriage to citizens of the United States they did not become citizens and remained incapable of naturalization.
Prior to September 22, 1922, Rev. Stat. 1994 applied. It provided 
"Any woman who is now or may hereafter be married to a citizen of the United States, and who might herself be lawfully naturalized, shall be deemed a citizen."
Since that date c. 411, 42 Stat. 1021, 1022, has been in force. It provides 
SEC. 2. "That any woman who marries a citizen of the United States after the passage of this Act, or any woman whose husband is naturalized after the passage of this Act, shall not become a citizen of the United States *352 by reason of such marriage or naturalization; but, if eligible to citizenship, she may be naturalized upon full and complete compliance with all requirements of the naturalization laws. . .."
Sec. 13(c), Immigration Act of 1924, declares 
"No alien ineligible to citizenship shall be admitted to the United States unless such alien (1) is admissible as a non-quota immigrant under the provisions of subdivision (b), (d), or (e) of section 4, or (2) is the wife, or the unmarried child under eighteen years of age, of an immigrant admissible under such subdivision (d), and is accompanying or following to join him, or (3) is not an immigrant as defined in section 3."
Subdivisions (b), (d) and (e) of § 4 apply to immigrants previously lawfully admitted, immigrants who seek to enter as religious ministers or professors, and to students. They are not controlling here. An immigrant is defined in § 3 as "any alien departing from any place outside the United States destined for the United States," with certain exceptions, none of which describes the present applicants.
Taken in their ordinary sense the words of the statute plainly exclude petitioners' wives.
We cannot accept the theory that as consular officers are required to issue vises to Chinese wives of American citizens therefore they must be admitted. A sufficient answer to this is found in § 2(g) 
"Nothing in this Act shall be construed to entitle an immigrant, to whom an immigration visa has been issued, to enter the United States, if, upon arrival in the United States, he is found to be inadmissible to the United States under the immigration laws."
Nor can we approve the suggestion that the provisions contained in Subdivision (a)[*] of § 4 were omitted from *353 the exceptions in § 13(c) because of some obvious oversight and should now be treated as if incorporated therein. Although descriptive of certain "non-quota immigrants," that subdivision is subject to the positive inhibition against all aliens ineligible to citizenship who do not fall within definitely specified and narrowly restricted classes.
In response to the demand for an interpretation of the Act which will avoid hardships and further a supposed rational and consistent policy, it suffices to refer to what we have said in Yee Won v. White, 256 U.S. 399, 401, 402; Chung Fook v. White, 264 U.S. 443, 445, 446; Commissioner, etc. v. Gottlieb, 265 U.S. 310, 314.
The applicants should be refused admission if found to be Chinese wives of American citizens. It is unnecessary now to consider the requirements of the Act in respect of vises.
NOTES
[*]  "An immigrant who is the unmarried child under 18 years of age or the wife, of a citizen of the United States who resides therein at the time of the filing of a petition under section 9."